t c memo united_states tax_court drina l mccorkle petitioner v commissioner of internal revenue respondent docket no 10330-02l filed date deborah r jaffe and robert m mccallum for petitioner julie l payne for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code - - full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be entered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law background petitioner is a self-employed realtor petitioner filed delinquent federal_income_tax returns for and petitioner failed to pay the taxes due on those returns on date respondent issued to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing regarding her income_tax liabilities for and notice_of_intent_to_levy as of the date of the notice_of_intent_to_levy petitioner’s and income_tax liabilities including penalties and interest totaled dollar_figure and dollar_figure respectively as of the date of the notice_of_intent_to_levy petitioner had not filed her income_tax return for had made insufficient estimated_tax payments toward her year tax_liability and had not made any estimated_tax payments toward her year tax_liability - - on date petitioner signed a form 433-a collection information statement for individuals and sent it to respondent on date petitioner submitted a form request for a collection_due_process_hearing regarding her and tax years hearing request petitioner stated that she disagreed with respondent’s decision to levy because she was unable to pay the assessments in full at that time petitioner however did not dispute the amount of the liabilities she requested that respondent consider an installment_payment plan in lieu of enforced collection action on date petitioner sent respondent spreadsheets showing the sales she closed and commissions she earned during and two pages of claimed business_expenses on the basis of all of the information provided by petitioner respondent prepared a monthly income and expense analysis respondent concluded that petitioner had the ability to pay dollar_figure per month toward her outstanding and tax_liabilities on date respondent assigned appeals officer denise mountjoy to petitioner’s hearing request appeals officer mountjoy reviewed the administrative file and obtained transcripts of petitioner’s account for and the administrative file and transcripts of account confirmed the - assessments against petitioner and that all reguired collection notices had been issued appeals officer mountjoy contacted petitioner’s counsel to schedule an administrative hearing hearing on date the hearing was held at the hearing petitioner’s counsel noted that petitioner’s income fluctuates considerably and proposed a pay as she can installment_agreement for petitioner’s and tax_liabilities the proposed installment_plan suggested that several months of expenses would be deducted from each commission check petitioner received and that a percentage of the remaining amount would be paid to respondent proposed installment_plan appeals officer mountjoy stated that she would consider the proposed installment_plan and would get back to petitioner’s counsel appeals officer mountjoy considered the proposed installment_plan and determined it was unacceptable the reasons underlying appeals officer mountjoy’s decision were that it would be difficult for respondent to monitor it would not necessarily provide for full payment of petitioner’s and tax_liabilities within the periods of limitations on collection and petitioner’s failure to make adequate estimated payments for taxable_year suggested a continuing compliance problem on date appeals officer mountjoy spoke with petitioner’s counsel petitioner’s counsel advised appeals - officer mountjoy that he no longer believed that petitioner was entitled to an installment_agreement because she was not in compliance with her filing and paying requirements for the conversation reconfirmed appeals officer mountjoy’s prior conclusion that it was not in the government’s interest to accept the proposed installment_plan on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding her and tax years notice_of_determination in the notice_of_determination respondent determined that the issuance of the notice_of_intent_to_levy and proposed collection action were appropriate in the attachment to the notice_of_determination respondent explained since you are not in compliance with the current filing and paying requirement for current taxes you do not qualify for an installment_payment plan on date petitioner timely filed a petition for lien or levy action under code sec_6320 or sec_6330 seeking review of respondent’s determination to proceed with collection of petitioner’s and tax_liabilities ’ on date respondent filed a motion for summary_judgment on date the court ordered petitioner to at the time she filed the petition petitioner resided in anacortes washington -- - file any objection to respondent’s motion for summary_judgment on or before date on date petitioner filed a response to respondent’s motion for summary_judgment response discussion petitioner’s only argument is that respondent’s refusal of the proposed installment_plan constituted an abuse_of_discretion where the validity of the underlying tax_liability is not properly in issue we review respondent’s determination for an abuse_of_discretion 114_tc_604 black v commissioner tcmemo_2002_307 reviewing the commissioner’s determination regarding an installment_agreement proposed at a sec_6330 hearing under an abuse_of_discretion standard schulman v commissioner tcmemo_2002_129 one reason respondent did not accept the proposed installment_plan was because petitioner was not in compliance with her current filing and paying obligations see internal_revenue_manual pt date pt date pt and date pt - date in her response petitioner admits that as of the date of the notice_of_determination date she had not filed her return and had not fully paid her tax_liability for petitioner however claims that she has now filed her return and fully paid her tax_liability for even if this is so it does not appear that respondent abused his discretion in determining to proceed with collection after the sec_6330 hearing and prior to issuing the notice_of_determination appeals officer mountjoy spoke with petitioner’s counsel and he advised appeals officer mountjoy that he believed that petitioner was not entitled to an installment_agreement additionally respondent’s determination was based on the financial information provided to him by petitioner see schulman v commissioner supra respondent allowed certain expenses in amounts greater than those originally claimed by petitioner on the basis of all the information provided by petitioner respondent prepared a monthly income and expense analysis and determined that petitioner had income net of necessary living_expenses of dollar_figure per month that could be applied to petitioner’s outstanding and tax_liabilities petitioner attached a form_1040 for to the response this return is not signed or dated by petitioner or the paid preparer listed on the form and there is no evidence of any payment made by petitioner additionally there is no evidence that petitioner submitted this return to the internal_revenue_service furthermore in the petition petitioner admitted that she had not paid her tax_liability in full petitioner listed her total monthly living_expenses to be dollar_figure however respondent calculated petitioner’s total allowable monthly expenses to be dollar_figure --- - respondent also determined that the proposed installment_plan would be difficult to monitor we agree because petitioner’s net_income fluctuates monthly respondent would be forced to audit continually the correctness of the income and deductions petitioner claimed furthermore the proposed installment_plan left uncertain whether petitioner would fully pay her outstanding liabilities within the periods of limitations on collection we conclude that respondent gave due consideration to the proposed installment_plan and his determination was reasonable petitioner has failed to raise a spousal defense or make a valid challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded rule b accordingly we conclude that respondent did not abuse his discretion by refusing to accept the proposed installment_plan and we sustain respondent’s determination to proceed with collection with respect to petitioner’s and tax years to reflect the foregoing an appropriate order and decision will be entered
